677 S.E.2d 163 (2009)
STATE of North Carolina
v.
Michael Allen FORD.
No. 36A09.
Supreme Court of North Carolina.
April 30, 2009.
Christy E. Wilhelm, Concord, for Ford.
John A. Payne, Assistant Attorney General, Michael Parker, District Attorney, for State of NC.

ORDER
Upon consideration of the notice of appeal (dissent) from the North Carolina Court of Appeals, filed by Defendant on the 20th day of January 2009 in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal (dissent) is
"Dismissed ex mero motu by order of the Court in conference, this the 30th day of April 2009."
Upon consideration of the petition filed on the 20th day of January 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."